Citation Nr: 0033116	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  94-19 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for disability of the right 
upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1986.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1992 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  A notice of disagreement was 
received in October 1992, a statement of the case was issued 
in December 1992, and a substantive appeal was received that 
same month.  

The RO initially determined that new and material evidence 
had not been received to reopen the veteran's claim to the 
extent that it was the subject of a prior June 1992 Board 
denial of entitlement to service connection for residuals of 
an injury of the right arm.  38 U.S.C.A. §§ 5108, 7103(a), 
7104(a) (West 1991).  However, during the course of the 
appeal the RO effectively found that the claim had been 
reopened and proceeded to adjudicate the claim on the merits.  
The claims file clearly includes evidence which was not of 
record in June 1992 and which is material to the veteran's 
claim.  Accordingly, the Board affirms the RO's finding that 
the claim has been reopened and that a merits analysis is in 
order.  

The Board notes that service connection has already been 
established for disability described for rating purposes as 
residuals, fracture, right little finger, carpometacarpal 
joint with arthrodesis.  The issue in the present appeal as 
styled by the Board on the first page of this decision is 
intended to encompass all disorders of the right upper 
extremity (other than the above-described service-connected 
disability) which during the course of this appeal have been 
variously described as right wrist, right elbow, right hand, 
right arm and right shoulder disorders, including nerve 
damage.

On November 12, 1998, the Board issued a decision which 
denied the veteran's claim of entitlement to service 
connection for disability of the right upper extremity.  The 
veteran appealed the Board's November 1998 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order dated June 14, 2000, the Court vacated and remanded 
the Board's decision for action consistent with that Order.


REMAND

As noted in the introduction, this case was previously before 
the Board.  At that time, the Board requested a review of the 
record and a medical opinion from the VA Medical Center in 
Phoenix, Arizona.  Such an opinion was received in August 
1998.  

A review of the Court's June 2000 Order reveals that the 
question of the Board's authority to request the opinion from 
a VA employee other than the Chief Medical Director of the 
Veteran's Health Administration was raised, and the Board was 
directed to specifically address that question.  See 
generally 38 C.F.R. § 20.901(a).  

However, as the appeal is now back at the Board for appellate 
review after the prior Board decision of November 12, 1998, 
was vacated, the Board must look to the case in view of 
current laws and regulations as well.  In this regard, the 
Board notes that, on November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, ___ (2000).  This newly enacted legislation 
provides, among other things, for VA assistance to claimants 
under certain circumstances.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board views the newly 
enacted assistance provisions to be more beneficial to the 
veteran.  Therefore, further preliminary action by the RO is 
necessary before the Board may properly proceed with 
appellate review.

It appears from the record that a VA examination on the 
matters at issue has not been conducted since July 1993.  
Moreover, the report of that medical examination did not 
document any review of the record and did not include any 
opinion as to medical causation. 

Finally, the Board notes that medical evidence was received 
at the Board in October 2000.  The veteran, through his 
representative, has waived initial RO consideration of this 
evidence.  38 C.F.R. § 20.1304(c) (2000).  However, in view 
of the need for further action by the RO as outlined herein, 
the Board hereby specifically directs the RO's attention to 
the newly received evidence. 

Accordingly, this case is REMANDED for the following actions:

1. The RO should review the claims file 
and determine whether any additional 
action is necessary to comply with the 
assistance to the veteran provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5103A), to include 
appropriate action to obtain all VA and 
private medical records pertinent to the 
claim which are not already of record.  
The RO's action should include a request 
to Peter A. Feinstein, M.D. for copies of 
any treatment records (not already of 
record).  

2.  The veteran should be afforded 
special VA orthopedic and neurological 
examinations to determine the nature and 
etiology of all current disabilities of 
the right upper extremity (including the 
shoulder).  It is imperative that the 
claims file be made available to and be 
reviewed by the examiners in connection 
with the examination.  Any indicated 
special tests and studies should be 
accomplished.  

After reviewing the claims file and 
examining the veteran, the examiners 
should offer opinions on the question of 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
any currently identified disability of 
the right upper extremity (including the 
shoulder) is related to the veteran's 
service-connected fracture of the right 
5th metacarpal or to the fall during 
service (1983) which resulted in the 
fracture of the right 5th metacarpal.  The 
examiners are also asked to state the 
most likely etiology of the condition(s) 
requiring the carpal tunnel release, the 
surgical release of the ulnar nerve at 
the wrist, and the subacromial 
decompression of the right shoulder (if 
various disorders are attributable to 
different causes, please so indicate and 
provide a rationale for such opinion).  
In the course of the review and 
preparation of their opinions, the 
examiners are specifically directed not 
to review, consider or discuss the 
opinion expressed by the August 1998 VA 
physician from the VA Medical Center in 
Phoenix.  However, the examiners are 
specifically requested to review the 
February 9, 1998,  and April 9, 1999, 
letters from Peter A. Feinstein, M.D. and 
to express the reasons for agreeing or 
disagreeing with the various opinions set 
forth in those communications.  A 
detailed rationale would be helpful and 
is hereby requested. 

3.  After undertaking any additional 
action necessary to provide assistance to 
the veteran under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. 
§ 5103A), the RO should review the 
expanded record and determine whether the 
veteran's claim can be granted under all 
applicable laws and regulations.  If the 
benefit sought is not granted, then the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for 
appellate review. 

The purpose of this remand is to ensure application of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, ___ (2000).  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


		
	ALAN S. PEEVY	
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



